Citation Nr: 1506737	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-27 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in May 2009.  On examination, the examiner opined that the Veteran had degenerative disc with flexion to 40 degrees and extension to 15 degrees.  The VA examiner reported some numbness over the left lateral thigh, but did not offer an opinion regarding the etiology of the numbness.  In April 2013, Dr. G. submitted a questionnaire noting that the Veteran first experienced pain at 30 degrees.  In December 2014 addendum, Dr. G. that indicated that the Veteran had radiculopathy and severe thoracic spine pain that resulted in total disability.  The evidence of record indicates that the Veteran's degenerative disc disease of the lumbar spine may have worsened since his last VA examination in May 2009.  Therefore, a contemporaneous examination is needed to determine the current level of impairment of the lumbar spine.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

With regard for to the Veteran's claim for TDIU, the Veteran contends that his service-connected degenerative disc disease of the lumbar spine has resulted in his unemployability.  Therefore, these claims are intertwined and a decision regarding the claim for TDIU must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a VA examination to determine the current level of severity of the service-connected degenerative disc disease of the lumbar spine.  The claims folder is to be made available to the examiner.  All indicated studies, including range of motion studies in degrees, should be performed. 

The examiner is to provide a detailed review of the Veteran's complaints, and the nature and extent of the service-connected lumbar spine disability.  The extent of any incoordination, weakened movement, and excess fatigability on use should be described, with a notation of any additional functional impairment. 

The examiner should identify any objective evidence of pain or functional loss due to pain.  The examiner is asked to express an opinion whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state and provide an explanation why not. 

The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the thoracic disability, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

The examiner should specifically indicate whether there is any neurological impairment associated with the service-connected lumbar spine disability.  If there is neurological impairment the examiner should identify the nerve or nerves involved. 

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide a rationale, he or she should explain why.

2.  After completing all indicated development, the AOJ should readjudicate the Veteran's claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




